UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7300



ERIC DONNELL SAUNDERS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-340-2)


Submitted:   November 26, 2002            Decided:   January 29, 2003


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Donnell Saunders, Appellant Pro Se.       Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Eric D. Saunders seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                   An

appeal may not be taken from a final order denying relief under

this section unless a circuit justice or judge issues a certificate

of appealability.      28 U.S.C. § 2253(c)(1) (2000).            When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”      Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)), cert. denied, 122

S. Ct. 318 (2001).       We have reviewed the record and conclude for

the reasons stated by the district court that Saunders has not made

the requisite showing. Saunders v. Angelone, No. CA-01-340-2 (E.D.

Va.    Aug.   22,   2002).    Accordingly,    we   deny    a    certificate    of

appealability and dismiss the appeal.              We also deny Saunders’

motion to compel the Appellee to file a brief.                 We dispense with

oral    argument    because   the   facts    and   legal       contentions    are




                                      2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3